FILED
                              NOT FOR PUBLICATION                           APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KEITH WAYNE SEKERKE,                              No. 10-57011

                Plaintiff - Appellant,            D.C. No. 3:09-cv-00360-JAH-
                                                  JMA
  v.

JASON SILVA, Doctor,                              MEMORANDUM *

                Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Southern District of California
                      John A. Houston, District Judge, Presiding

                               Submitted April 17, 2012 **

Before:         LEAVY, PAEZ, and BEA, Circuit Judges.

       Keith Wayne Sekerke, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Sekerke’s

evidence, including his verified complaint, failed to raise a genuine dispute as to

whether defendant Silva acted with deliberate indifference in treating his infection

and headaches. See id. at 1057-58, 1060 (a difference of opinion about the

preferred course of medical treatment does not constitute an Eighth Amendment

violation and a “showing of medical malpractice or negligence is insufficient to

establish a constitutional deprivation”).

      Sekerke’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                   10-57011